COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00259-CR
 
 



KATRINA MONIAC MATTHEWS


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
FROM THE 396TH DISTRICT
COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION[1]
------------
          Appellant Katrina Moniac
Matthews appeals the trial court’s judgment adjudicating her guilt of credit
card abuse and sentencing her to two years’ confinement after revoking her
deferred adjudication community supervision.  Matthews’s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  Counsel’s brief and motion meet the requirements of Anders
v. California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds for relief.  386 U.S. 738, 87
S. Ct. 1396 (1967).  Matthews had the opportunity to file a pro se brief, but she
has not done so.
          Once an appellant’s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw.  See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We have carefully reviewed
the record and counsel’s brief.  We agree with counsel that this appeal is
wholly frivolous and without merit; we find nothing in the record that might
arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684,
685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant counsel’s motion to
withdraw and affirm the trial court’s judgment.
 
                                                          PER
CURIAM
 
PANEL:  MCCOY, GARDNER, and WALKER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 22, 2012




[1]See
Tex. R. App. P. 47.4.